Reasons for Allowance
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a current modulator configured to change a magnetic field of the coil unit by altering a path of the AC current generated in the coil unit, when the back telemetry for transmitting data to the external device is performed; an energy storage configured to generate a reuse power using the AC current supplied by the current modulator; and an LDO unit configured to generate a source voltage using a power output from the full-wave rectifier unit and the reuse power generated by the energy storage” in view of the other limitations as called for in independent claim 1; and the limitation of “changing a magnetic field of the coil unit by pulling an AC current, when back telemetry for transmitting data to the external device is performed; generating a reuse power by using the AC current; and generating a source voltage by using a power generated from the DC voltage and the reuse power” in view of the other limitations as called for in independent claim 7.
Dependent claims 2-5 and 8-10 include the above-described allowable subject matter for being dependent on independent claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849